Citation Nr: 0947036	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-45 753	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a July 1970 
Board decision that denied service connection for relaxation 
of the arches of both feet.


(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral foot disability is the subject of 
a separate Board decision.)


REPRESENTATION

Moving party represented by:  Pennsylvania Department of 
Military and Veterans Affairs


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion of the Veteran to revise or reverse the 
Board's July 1970 decision that denied entitlement to service 
connection for relaxation of the anterior arches, both feet.  
The Veteran, as the moving party, brought this motion at a 
Board Hearing in September 2009 and asserted that the 
decision included clear and unmistakable error (CUE).  A 
transcript of this hearing is in the claims file.  Thus, the 
Board finds that the procedures for filing a CUE motion in a 
Board decision have been adequately complied with.  See 
38 C.F.R. § 20.1400-20.1404.


FINDINGS OF FACT

1.  In a July 1970 decision, the Board denied service 
connection for relaxation of the anterior arches, both feet.

2. It is not shown that the correct facts were not before the 
Board or that the statutory and regulatory provisions extant 
at the time were incorrectly applied in the Board's July 1970 
decision.


CONCLUSION OF LAW

The July 1970 Board decision which denied service connection 
for relaxation of the anterior arches, both feet, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400 to 20.1411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) is not applicable to claims alleging CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).  Consequently, the 
provisions of the VCAA as well as VA's implementing 
regulations will not be addressed in this decision.

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement. Motions that fail to comply with 
these requirements shall be dismissed without prejudice to 
re-filing.  See 38 C.F.R. § 20.1404(b) (2009); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2009); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal, that had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be CUE.  See 38 
C.F.R. § 20.1403(b) and (c) (2009); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).  

In the case at hand, the moving party's service treatment 
records include an October 1968 consultation record noting 
that he had been seen earlier that month and was thought to 
have a sprain of his plantar fascia, both feet, due to 
excessive activity to which he was not accustomed.  A 
November 1968 Sub and Nuclear Power Training examination 
report found that he was not qualified for such training due 
to a bilateral instep and ankle pain following extensive 
exercise in October 1968.

A Medical Board report dated in February 1969 shows that the 
moving party first noted difficulty with his feet prior to 
service while playing high school football.  At that time he 
had been seen by a physician who prescribed arch supports and 
administered electro stimulation to the small muscles of the 
feet and calf muscles which apparently improved the moving 
party's condition.  He was found to be asymptomatic at the 
time of his enlistment.  This report goes on to note that two 
months prior to the moving party's admission to Naval 
Hospital in St. Albans, New York (in August 1969), he noticed 
increased pain in his feet following an attempt to lose 
weight by jogging.  X-rays of both feet were within normal 
limits.  The Board recommended that the moving party return 
to light duty for six months.

In August 1969, the moving party again appeared before the 
Medical Board with a diagnosis of bilateral plantar fasciitis 
and complaints of increasing foot pain.  Physical findings 
revealed a normal contour of the feet on weight bearing, 
normal flexibility of the toes and tarsal structures, no 
evidence of callus formation of the metatarsal heads, and no 
contracture or induration palpable in the plantar fascia.  
The Board opined that the moving party did not meet the 
minimum standards for enlistment or induction and was unfit 
for further military service by reason of physical 
disability.  The Board further opined that the moving party's 
physical disability was neither incurred in, nor aggravated 
by a period of active military service.

In statements and hearing testimony presented by the moving 
party and his representative, to include written argument in 
April 2009, the moving party and his representative contend 
that the Board erred in its July 1970 decision denying the 
claim of entitlement to service connection for his bilateral 
foot disability by accepting as fact the Navy's Medical Board 
opinion that the moving party's foot disability pre-existed 
service.  They asserted that there was no documented evidence 
that the condition was present at the time of enlistment or 
present after initial training (boot camp).  The moving 
party's representative relayed the Court's holding in Miller 
v. West, 11 Vet. App. 345, 348 (1998), that ' "A bare 
conclusion even one by a professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence to rebute (sp) the presuption (sp) of 
soundness".  

The law in effect in July 1970 provided that service 
connection is granted for disability resulting from disease 
or injury incurred or aggravated in service.  38 U.S.C. §§ 
310, 331 (1970).  A veteran who served during a period of war 
or between February 1, 1955, and August 4, 1964, both dates 
inclusive, is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed before 
service will rebut the presumption.  (38 U.S.C. § 311, 337).

A preexisting injury or disease will be considered to have 
been aggravated by military, naval or air service, where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
condition (38 U.S.C. § 353).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See also 38 C.F.R. § 3.306 (1970).

As noted above, the moving party alleges error with the 
Board's July 1970 finding that he had a preexisting foot 
disability.  He asserts that the Board's reliance on the 
Medical Board's finding of a preexisting disability that was 
not aggravated by service was error based on the fact that 
nothing was noted at service entry.  In this regard, the 
Board indeed noted in its July 1970 decision that no disorder 
of the feet was evident at the time of the moving party's 
enlistment.  However, as outlined above, this was not the 
only basis in 1970 in which to find that the presumption of 
soundness did not apply.  That is, a veteran was considered 
to have been in sound condition when examined and accepted 
for service, except as to disorders noted on entrance into 
service, or when clear and unmistakable evidence demonstrated 
that the disability existed prior to service and was not 
aggravated by service (emphasis added).  The Board determined 
in July 1970 that the presumption of sound condition at entry 
had been rebutted by clear and unmistakable evidence that a 
bilateral foot disorder preexisted service.  The evidence on 
file at that time included the moving party's inservice 
assertions of a preservice bilateral foot injury.  

Despite documented evidence of symptomatic foot problems in 
service, the Board found after careful consideration of the 
nature and extent of the moving party's foot disability 
before service, the complaints and symptoms demonstrated 
during service, and the objective clinical findings shown on 
official examination in August 1969, that there was no 
evidence of aggravation in service.  The Board explained that 
while there may have been exacerbations in service, a review 
of the evidence in its entirety did not show any actual 
increase in the level of disability during service.  The 
Board noted in the evidence section of the July 1970 decision 
that physical findings (in August 1969) revealed no 
contracture or induration palpable in the plantar fasciitis, 
normal laboratory findings, normal contour of the feet on 
weight bearing and normal flexion of the toes and tarsal 
structures with no evidence of callus on the metatarsal 
heads.  The Board thus denied the moving party's service 
connection claim in July 1970 on the basis that a preexisting 
right foot disorder was not incurred in or aggravated by 
service.  In reaching this determination, the Board cited to 
the relevant laws and regulations in effect in July 1970.

While the Board does not necessarily disagree that reasonable 
minds could have differed as to whether the moving party's 
bilateral foot disorder clearly and unmistakably preexisted 
service or was aggravated by service, this is not the 
applicable test for CUE.  As is explained above, mere 
disagreement with the Board's evidentiary conclusions cannot 
amount to a valid CUE claim.  At most, the moving party and 
his representative are expressing disagreement as to how the 
Board weighed the evidence in its July 1970 decision.  When 
reasonable minds can differ, it cannot be said there was an 
undebatable error, which is the kind of error required for a 
finding of CUE. See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).

Moreover, at the time of the July 1970 decision, the Board 
was not precluded from relying upon its own medical judgment 
to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  A 
medical member of the Board participated in the July 1970 
Board decision and was a signatory to the determination.  His 
signature signified his agreement with the conclusion that 
the moving party had a preexisting bilateral foot disorder 
that was not incurred in or aggravated by service.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that 
the Board's position was substantially justified in a pre-
Colvin decision in relying on its own medical judgment).  

As the record at the time of the July 1970 decision included 
medical evidence supporting the conclusion that the moving 
party had a preexisting bilateral foot disorder not incurred 
in or aggravated by service, the moving party's argument 
remains one that the Board should have weighed or evaluated 
the evidence differently, and, thus, cannot form the basis 
for a finding of CUE.  38 C.F.R. § 20.1403(d)(3) (2009).

In summary, the July 1970 Board decision denying service 
connection for relaxation of the anterior arches, both feet, 
was based on the application of the pertinent statutory and 
regulatory provisions extant at the time to the correct facts 
as they were known at the time.  As such, the Board finds 
that the July 1970 decision does not contain CUE.  The motion 
is accordingly denied.


ORDER

The motion to revise or reverse the July 1970 Board decision 
on the basis of clear and unmistakable error is denied.



                       
____________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



